Citation Nr: 0433090	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  03-34 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to a disability evaluation higher than forty (40) 
percent for service-connected lumbar strain with degenerative 
disc disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1951 to 
December 1953. 

This case comes before the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision issued by the 
Washington, D.C., Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
degenerative disc disease with lumbar strain consistent with 
the Board's September 2002 decision and assigned a 20 percent 
disability evaluation therefor, effective on August 31, 1993.  
The Baltimore, Maryland, RO issued a rating decision in 
November 2003, increasing the evaluation from 20 to 40 
percent, effective on August 31, 1993.  The veteran perfected 
an appeal to the Board.  

In July 2004, the veteran testified before the undersigned 
Veterans Law Judge of the Board, sitting in Washington, D.C.  
The hearing transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.

On a related matter, the Board notes that, during the July 
2004 Board hearing, the veteran's representative indicated 
that this matter should be advanced on the Board's docket 
should the Board not decide the claim on the record and 
instead remand the claim for further evidentiary development.  
The Board refers the veteran's representative to VA 
regulations in 38 C.F.R. § 20.900(c) (2003), which is 
instructive on specific requirements, including a written 
motion, which must be met before a claim may be advanced on 
the Board's docket.       


REMAND

Having reviewed the entire record in this case, the Board 
finds that further development is needed before a decision 
can be issued on the merits of the low back disability claim.  
Further development would ensure that the veteran's due 
process rights, including those associated with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), as amended, and VA regulations 
implementing VCAA, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004), are met.  The specific bases for remand are 
set forth below.   

VCAA and Notice of Applicable Rating Criteria

The RO sent the veteran a letter in March 2002, explaining 
the VA's VCAA notification and assistance duties.  However, 
as this letter pre-dated the grant of service connection for 
the veteran's low back disorder, the letter focused upon 
evidence needed to substantiate a service connection claim.  
(The Board granted service connection for degenerative disc 
disease of the lumbar spine in a September 2002 decision.)  

Where service connection is in effect for a disorder and the 
veteran then expresses dissatisfaction with the initial 
compensable rating assigned therefor, as was the case here, 
notice must be provided as to what the evidence must show to 
establish entitlement to a higher disability rating for a 
service-connected disorder.  Here, the veteran was provided 
such notice not in the form of a letter, but in the Statement 
of the Case (SOC) issued in November 2003.  The SOC set forth 
regulations concerning the duties to assist and notify 
(38 C.F.R. § 3.159), which include a provision that VA must 
inquire whether the veteran has any evidence in his 
possession pertinent to the claim and explain the veteran's 
and VA's respective responsibilities in claim development.  
It also discussed various other regulations governing the 
evaluation of a service-connected disorder, including 
38 C.F.R. § 4.71a, Diagnostic Codes 5292 (2003) and 5293, 
effective before September 23, 2002, and as revised, 
effective on this date.  The RO then issued in November 2003 
a rating decision increasing the low back disorder evaluation 
from 20 to 40 percent, effective on August 31, 1993.      

Notwithstanding the notice given through the SOC, there are 
other relevant, recently codified criteria governing the 
evaluation of spine disabilities.  See 38 C.F.R. § 4.71a 
(2004).  Diagnostic Codes particularly relevant to this claim 
include 5237 (lumbosacral or cervical strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  The veteran should be 
notified of applicable spine disability rating criteria set 
forth in 38 C.F.R. § 4.71a (2004).   

VA Compensation and Pension (C&P) Orthopedic Examination 

At the July 2004 hearing before the undersigned, the 
veteran's representative argued that the November 2002 VA C&P 
orthopedic examination was inadequate as it did not address 
whether the veteran had symptoms of intervertebral disc 
syndrome addressed in 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  See hearing transcript, p. 4.  The Board is inclined 
to agree.  Diagnostic Code 5293 is focused upon the extent to 
which the disability causes "incapacitating episodes."  
Moreover, the spine rating criteria in 38 C.F.R. § 4.71a 
(2004) also place significant emphasis on evidence of 
incapacitating episodes.  Accordingly, and in consideration 
of evidence to date in the form of the veteran's and his 
spouse's numerous statements concerning the veteran's limited 
capacity to ambulate due to back pain, the Board finds that 
another, more contemporaneous VA C&P orthopedic examination 
is warranted to ensure that VA can evaluate the extent of the 
low back disorder in accordance with all applicable criteria.              

Extraschedular Evaluation

Finally, the Board notes that, in his appeal to the Board 
(see VA Form 9), the veteran indicated his desire for an 
extraschedular evaluation based upon his low back disability.  
Given that further evidentiary development is to be 
undertaken as discussed above, the extraschedular evaluation 
issue should be addressed at a later time, by the RO, in 
connection with the readjudication of this claim following 
completion of the Board's remand directives.        

In consideration of the foregoing, the Board finds that 
further development of the case is warranted.  This case is 
REMANDED, via the AMC in Washington, D.C., for the following 
actions:

1.  Ask the veteran and/or his 
representative whether there exists other 
evidence not currently in the record 
relevant to the claim of entitlement to 
an evaluation higher than 40 percent for 
the low back disability.  If so, obtain 
and associate them with the claims 
folder.     

2.  Ensure that the veteran is given 
notice of all applicable regulations, in 
particular, diagnostic criteria pertinent 
to the evaluation of his low back 
disability.  This notice is to include 
spine disability rating criteria set 
forth in 38 C.F.R. § 4.71a (2004).  The 
veteran should be asked whether he has 
other pertinent evidence to submit in 
light of these criteria. 

3.  After completion of the above, 
schedule the veteran for a VA C&P 
orthopedic examination.  The orthopedic 
specialist performing the C&P examination 
should be given access to the veteran's 
claims folder, which should include a 
copy of this remand order.  The 
examiner's opinion/report should discuss 
the current extent of the veteran's low 
back disability, including but not 
limited to evidence of limitation of 
motion and functional loss due to 
weakness, fatigability, incoordination, 
swelling, deformity or atrophy of disuse, 
interference with standing or sitting or 
weight-bearing, and/or pain on movement.  
Range-of-motion test findings, as well as 
neurological impairment, ankylosis, or 
incapacitating episodes, if any evidence 
thereof is found, should also be 
discussed.  Copies of reports of any 
relevant diagnostic tests, such as X-ray 
studies, should be included along with 
the examiner's report/opinion.    

4.  Conduct any other appropriate 
evidentiary development.  Thereafter, 
review the entire record and readjudicate 
the claim.  Also address the issue of 
whether extraschedular evaluation is 
warranted.  It is noted that all notice 
and assistance requirements of VCAA, VA 
regulations implementing VCAA, and all 
controlling precedent, including 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), continue to be binding on remand 
and on further adjudication of this 
claim.  
     
5.  If the decision is adverse to the 
veteran, issue a Supplemental SOC and 
give the veteran and his representative 
an appropriate amount of time to respond 
to it.  Thereafter, the claim should be 
directed to the Board, if in order.  

The veteran is not required to take action in response to 
this remand order, but has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


